Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present amended claims and remarks filed in an RCE dated 11/15/2021 have been fully considered and they are persuasive. An updated search has been performed and the closest art found as it relates to the amended claims was Shang et al. which discloses a legacy carrier of 5 MHz and a new carrier, to be aggregated and their center frequencies shifted to achieve proper spacing (paragraphs 0134, 0237). Also found was Nabki et al. which discloses a more efficient use of spectrum by using dynamic frequency and bandwidth hopping (paragraphs 0064-0066), shifting center frequency to prevent interference and allow cohabitation (paragraph 0096).
However, these references, the references cited before, or any other reference found, either alone or in combination fail to teach or suggest the combination of elements as recited in the claims. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2015/0333881 to Shang et al.
USPGPUB 2016/0337963 to Nabki et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466